  Case 17-06042         Doc 49     Filed 11/02/18 Entered 11/02/18 14:41:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06042
         SANDY SMITH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2017.

         2) The plan was confirmed on 05/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/04/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-06042        Doc 49        Filed 11/02/18 Entered 11/02/18 14:41:47                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $4,235.00
       Less amount refunded to debtor                             $165.00

NET RECEIPTS:                                                                                       $4,070.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,278.25
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $189.75
    Other                                                                    $362.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,830.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CAVALRY SPV I LLC                 Unsecured      4,556.00       4,598.10         4,598.10           0.00       0.00
CAVALRY SPV I LLC                 Unsecured      7,300.00       7,464.16         7,464.16           0.00       0.00
CAVALRY SPV I LLC                 Unsecured            NA       3,042.42         3,042.42           0.00       0.00
CITY OF BERWYN                    Unsecured          50.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           780.00        423.80           423.80        240.00        0.00
COMENITY CAPITAL BANK             Unsecured      2,371.00       1,929.75         1,929.75           0.00       0.00
DELL FINANCIAL SERVICES LLC       Unsecured            NA       1,419.89         1,419.89           0.00       0.00
DEPARTMENT STORE NATIONAL BA      Unsecured         817.00        869.97           869.97           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured      2,000.00         680.00           680.00           0.00       0.00
LOAN DEPOT                        Unsecured      8,000.00            NA               NA            0.00       0.00
LOAN DEPOT LLC                    Unsecured            NA       8,399.74         8,399.74           0.00       0.00
MERRICK BANK                      Unsecured         753.00        681.01           681.01           0.00       0.00
MIDLAND FUNDING                   Unsecured      1,387.00       1,449.19         1,449.19           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         300.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         350.00        315.03           315.03           0.00       0.00
PERSONAL FINANCE CO               Unsecured      2,484.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      2,564.00       2,609.54         2,609.54           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      4,180.00       4,299.65         4,299.65           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured            NA       2,442.87         2,442.87           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         292.00        319.94           319.94           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         907.00        960.41           960.41           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         226.00        258.63           258.63           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      2,117.00       2,204.29         2,204.29           0.00       0.00
RCS/MICHAEL HILL                  Unsecured         220.00           NA               NA            0.00       0.00
RUSH HOSPITAL                     Unsecured      3,000.00            NA               NA            0.00       0.00
Stroger Hospital                  Unsecured      2,000.00            NA               NA            0.00       0.00
SYNCB                             Unsecured      2,935.00            NA               NA            0.00       0.00
US BANK                           Secured              NA           0.00             0.00           0.00       0.00
US BANK                           Unsecured     88,000.00            NA               NA            0.00       0.00
US BANK                           Secured       47,000.00    128,953.90       128,953.90            0.00       0.00
VILLAGE OF OAK LAWN               Unsecured         100.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-06042         Doc 49      Filed 11/02/18 Entered 11/02/18 14:41:47                   Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim        Claim        Claim         Principal       Int.
 Name                               Class      Scheduled     Asserted     Allowed          Paid          Paid
 WEBBANK                         Unsecured        1,348.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                 $128,953.90              $0.00                   $0.00
       Mortgage Arrearage                                     $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                $0.00              $0.00                   $0.00
       All Other Secured                                    $423.80            $240.00                   $0.00
 TOTAL SECURED:                                         $129,377.70            $240.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,944.59                  $0.00               $0.00


Disbursements:

         Expenses of Administration                             $3,830.00
         Disbursements to Creditors                               $240.00

TOTAL DISBURSEMENTS :                                                                            $4,070.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
